Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 7-8, 17-20, 23, 28 and 30-33 are pending. 

Claims 1-4, 7-8, 17-20, 23, 28 and 30-33, drawn to a multispecific antigen-binding protein that read on (A) K221E and K228D (CH1) mutations and D122K and E123K (CL) mutations as the species of the CH1/CL mutations identifiable in claim 1 part (9); (B) three antigen-binding sites identifiable in claim 4; (C) wherein the multispecific antigen-binding protein binds to the antigens PD-1 and GITR as part of bispecific antibody Y44); (D) the heavy chain variable region from HC1 (SEQ ID NO: 195) and HC2 (SEQ ID NO: 317) of antibody ID Y44 in Table 4, and the light chain variable region from LC1 (SEQ ID NO: 134) and LC2 (SEQ ID NO: 256) of antibody ID Y44 in Table 4; and (E) the combination of LC1, HC1, HC2 and LC2 sequences identifiable in Table 4 of antibody ID Y44 as the species, are being acted upon in this Office Action.   

Specification
The substitute specification filed on March 17, 2022 has been entered. 

Objection and Rejection Withdrawn

The objection to the specification is withdrawn in light of the substitute specification filed on March 17, 2022.

The objection to claims 1, 3, 4, 17, 18, 19, 31 and 32 is withdrawn in light of the claim amendment. 
The rejection of claims 1-4, 8, 17-20, 23, 28 and 30-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claim amendment. 

The rejection of claims 1, 3, 23, 28 and 30 under 35 U.S.C. 102 (a)(2) as being anticipated by US20190382475 (Cebe hereafter, claimed earliest priority to 62/465,937 filed March 2, 2017 ; PTO 892) is withdrawn in view of the claim amendment.  In particular, Cebe does not teach CH1 comprising K221E and CL comprising D122K in amendment claim 1.

The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Golay et al (J Immunology 196: 3199-211, 2016; PTO 892) in view of Lewis et al (Nat Biotechnology 32: 191-198, 2014; PTO 892) is withdrawn in view of the claim amendment.  

The rejection of claims 1-4, 7-8, 17, 20, 23, 28 and 30-32 under 35 U.S.C. 103 as being unpatentable over Golay et al (J Immunology 196: 3199-211, 2016; PTO 892) in view of US20180177873 (Carter hereafter, claimed earliest priority to 62/152,735 filed April 24, 2015; PTO 892), US2016/0115241 (Yan hereafter, published April 28, 2016; PTO 892) and US20190382475 (Cebe hereafter, claimed earliest priority to 62/465,937 filed March 2, 2017 ; PTO 892) and Spiess et al (Molecular Immunology 67: 95-106, 2015; PTO 892) is withdrawn in view of the claim amendment.  
 
Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-4, 7-8, 17-20, 23, 28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
 “[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable region provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
Claim 1 encompasses any multispecific antigen-binding protein comprising at least two VL regions respectively paired with at least two VH regions to form at least two antigen-binding sites and at least two CH1 regions respectively paired with two CL regions, wherein at least one CH1/CL pair comprises a CHI region comprising K221E and K228D mutations at Kabat positions 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing 
wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and
wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
Claim 2 encompasses any multispecific antigen-binding protein comprising:
a) a first light chain (LC1)/heavy chain (HC1) pair comprising:
 (1) a first VL region (VL1) paired with first VH region (VH1) to form a first antigen-binding site; 
(2) a first constant heavy chain region 1 (CH1-1) operatively linked to VH1 and a first constant light chain region (CL1) operatively linked to VL1; and 
(3) a first heterodimerization domain (HD1); and b) —a second light chain (LC2)/heavy chain (HC2) pair comprising: 
(4) a second VL region (VL2) paired with a second VH region (VH2) to form a second antigen-binding site; 
(5) a second constant heavy chain region 1 (CH1-2) operatively linked to VH2 and a second constant light chain region (CL2) operatively linked to VL2; and 
(6) a second heterodimerization domain (HD2); wherein HD1 and HD2 heterodimerize, wherein at least one or both of VL1 and VH1 pair and of VL2 and VH2 pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, wherein at least one or both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprises mutations to facilitate pairing, and wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] to facilitate pairing are different from the mutations in CH1-2 and CL2 to facilitate pairing.

Claim 3 encompasses the multispecific antigen-binding protein of claim 1, wherein at least one CH1 region is operably linked to a heterodimerization domain.

Claim 4 encompasses any multispecific antigen-binding protein comprising: 
four polypeptide chains, that form three antigen-binding sites, wherein 
a first polypeptide chain comprises a structure represented by the formula: VL2-L1-VL1-L2-CL1  [I], 
a second polypeptide chain comprises a structure represented by the formula: VH1-L3-VH2-L4-CH1-1-hinge-CH2-CH3 [II], 
a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-2-hinge-CH2-CH3 [III], and 
a fourth polypeptide chain comprises a structure represented by the formula: VL3-CL2 [IV],
wherein: 
VL1 is a first immunoglobulin light chain variable domain; 
VL2 is a second immunoglobulin light chain variable domain; 
VL3 is a third immunoglobulin light chain variable domain; 
VH1 is a first immunoglobulin heavy chain variable domain; 
VH2 is a second immunoglobulin heavy chain variable domain; 
VH3 is a third immunoglobulin heavy chain variable domain; 
CL1 is a first immunoglobulin light chain constant domain; 
CL2 is a second immunoglobulin light chain constant domain; 
CH1-1 is a first immunoglobulin CH1 heavy chain constant domain; 
CH1-2 is a second immunoglobulin CH1 heavy chain constant domain; 
CH2 is an immunoglobulin CH2 heavy chain constant domain; 
CH3 is an immunoglobulin CH3 heavy chain constant domain; 
hinge is an immunoglobulin hinge region connecting the CH1 and CH2 domains; 
Fc comprises an immunoglobulin hinge region and CH2 and CH3 immunoglobulin heavy chain constant domains; and 
L1, L2, L3, and L4 are amino acid linkers,
wherein VH1 is paired with VL1, VH2 is paired with VL2, and CH1-1 is paired with CL1,
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair,
wherein one or more cysteine residues are engineered into the one or more of VH1/VL1, VH2/VL2, and VH3/VL3 pairs to form one or more disulfide bonds,
wherein at least one or both of VL1 and VH1 pair and of VL2 and VH2 pair comprises opposite charged mutations that facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H,
wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, and
wherein one or both of the CH1-1 and CL1 domain pair and the CL2 and CH1-2 domain pair comprise mutations that facilitate pairing, 
wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] are different than the mutations in CH1-2 and CL2.

Claim 7 encompasses a multispecific antigen-binding protein comprising 
a) a first light chain (LC1)/heavy chain (HC1) pair comprising: 
(1) a first VL region (VL1) paired with first VH region (VH1) to form a first antigen-binding site; 
(2) a first constant heavy chain region 1 (CH1-1) operatively linked to VH1 and a first constant light chain region (CL1) operatively linked to VL1, and 
b) a second light chain (LC2)/heavy chain (HC2) pair comprising: 
(3) a second VL region (VL2) paired with a second VH region (VH2) to form a second antigen-binding site; and 
(4) a second constant heavy chain region 1 (CH1-2) operatively linked to VH2 and a second constant light chain region (CL2) operatively linked to VL2, wherein the C terminus of CH1-1 is operatively linked to the N terminus of VH2, wherein one or more cysteine residues are engineered into the one or both of VH1/VL1 and VH2/VL2 pairs to form one or more disulfide bonds, wherein one or both of the VL1 and VH1 pair and the VL2 and VH2 pair comprise opposite charged mutations that facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, wherein one or both of the CL1 and CH1-1 pair and the CL2 and CH1-2 pair comprise mutations that facilitate pairing, and wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] are different than the mutations in CH1-2 and CL2.
Claim 8 encompasses the multispecific antigen-binding protein of claim 2, wherein: 
CH1 comprises a T192E mutation and CL comprises N137K and $114A mutations; 
CH1 comprises L143Q and S$188V mutations and CL comprises V133T and S176V mutations; 
CH1 comprises T192E, L143Q and $188V mutations and CL comprises N137K, S114A, V133T and S176V mutations;
 CH1 comprises a K221E mutation and CL comprises a E123K mutation; 
CH1 comprises a K228D mutation and CL comprises a D122K mutation; CH1 comprises K221E and K228D mutations and CL comprises D122K and E123K mutations;
CH1 comprises a L143E, a L143D, a L143K, a L143R, or a L143H mutation, and CL comprises a S176E, a S176D, a S176K, a S176R, or a S176H mutation;
CH1 comprises a L124E, a L124D, a L124K, a L124R, or a L124H mutation, and CL comprises a V133E, a V133D, a V133K, a V133R, or a V133H mutation; and/or
VH comprises a Q39E, a Q39D, a Q39K, a Q39R, or a Q39H mutation, and VL comprises a Q38E, a Q38D, a Q38K, a Q38R, or a Q38H mutation, wherein the mutations are according to Kabat numbering. 
Claim 17 encompasses the multispecific antigen-binding protein of claim 2, wherein at least one CH1/CL pair comprises a CH1 region comprising K221E and K228D mutations at Kabat position 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing, and 
wherein when at least two CH1/CL pairs comprise a mutation set to facilitate pairing for two different VH/VL pairs, then the at least two CH1/CL pairs do not comprise same mutations, and 
wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
Claim 18 encompasses any antigen-binding protein comprising:
any antigen-binding domain; and a constant heavy chain CH1 region paired with a constant light chain CL region, wherein the antigen-binding domain selectively binds to a target antigen, and 
wherein the CH1 region comprises K221E and K228D mutations at Kabat position 221 and 228 of the CH1 and the CL region comprises D122K and E123K mutations at Kabat positions 122 and 123.
Claim 19 encompasses the antigen-binding protein of claim 18, wherein when two CH1/CL pairs comprise mutations to facilitate pairing for two different VH/VL pairs, the two CH1/CL pairs do not comprise same mutations.
Claim 20 encompasses the antigen-binding protein of claim 18, further comprising at least one VH/VL pair comprising opposite charged mutations to facilitate pairing, said opposite charged mutations comprising 
(1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and 
(2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region. 
Claim 23 encompasses the multispecific antigen-binding protein of claim 1, further comprising one or more cysteine residues engineered into one or several VH/VL pairs to form one or more disulfide bonds.
Claim 28 encompasses a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the multispecific antigen-binding protein of claim 1.
Claim 30 encompasses the multispecific antigen-binding protein or antigen-binding protein of claim 1, comprising three HCDRs for each VH region and three LCDRs for each VL region, and further comprising binding specificity to any one or more target antigens or one or more target epitopes.
Claim 31 encompasses the multispecific antigen-binding protein of claim 7, wherein the CH1 region comprises K221E and K228D mutations at Kabat positions 221 and 228 and the CL region comprises D122K and E123K mutations at Kabat positions 122 and 123; and the VH comprises a Q39E, a Q39D, a Q39K, a Q39R, or a Q39H mutation, and the VL comprises a Q38E, a Q38D, a Q38K, a Q38R, or a Q38H mutation.
	Claim 32 encompasses the multispecific antigen-binding protein of claim 7, wherein at least one CH1/CL pair comprises CH1/CL mutations a CH1 region comprising K221E and K228D mutations at Kabat positions 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing, and wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
	Claim 33 encompasses the multispecific antigen-binding protein of claim 1, wherein one or both VH regions comprise one or both of 44C and 105C mutations, and one or both VL regions comprise one or both of 100C and 43C mutations. 
The specification discloses bispecific antibodies that bind to OX40 and GITR (T1 to T9) comprise the particular amino acid substitutions in Table at p. 109-113.  The specification discloses bispecific antibodies that bind to PD1 and OX40 (T10 to T11, T19, T20, T23, T24), or bispecific antibodies that bind to PD-L1 and OX40 (T12), or OX40 and PD-L1 (T13 to T14, T22, T26) or bind to OX40 and PD1 (T15, T21, T25) or bind to PD-L1 and OX40 (T16, T18) or CD40 and PD-L1 (T17).  The bispecific IgG antibodies above comprise the particular combination of substitutions, see Table 2 at p. 109-113.  The specification further discloses trispecific CODV antibodies comprises four polypeptides wherein the first light chain comprises SEQ ID NO: 134, a first heavy chain comprises the amino acid sequence of SEQ ID NO: 195, a second light chain comprises the amino acid sequence of SEQ ID NO: 256 and the second heavy chain comprises the amino acid sequence of SEQ ID NO: 317, see Y44 at p. 176. 
However, the description of a limited species of VH and VL that bind to just OX40, GITR, PD1, PDL1 is not representative of the entire genus of VH and VL because the genus is highly variable, i.e., different heavy and light chains comprising six different CDRs that bind to different antigens or different epitopes as a pharmaceutical composition for treating all disorders in any subject.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to one or more target antigens or one or more target epitopes or structure common to members of the genus, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
In this case, the structure, e.g., the amino acid sequence of heavy and light chain variable domains or the six CDRs of the antibodies that bind to one or more target antigens or one or more target epitopes is not adequately described, other than the particular bispecific antibodies shown in Table 2.
Regarding mutations in the first and second CH1 domains and the first and the second CL domains, the specification discloses just T192E substitution in the first CH1 domain, N137K and S114A substitutions in the first CL domain.  L143Q and S188V substitutions in the second CH1 domain and V133T and S176V substitutions in the second CL domains.  The specification discloses VH at position 39 is just lysine (K) and VL at position 38 is E, numbering according to Kabat.
However, the specification does not disclose K221E and K228D (CH1) mutations and D122K and E123K (CL) mutations to convey that applicant has possession of the claimed invention at the time of filing.  
Spiess (Molecular Immunology 67: 95-106, 2015; PTO 892) teaches a major challenge in developing BsAb drug is the selection of the molecular format from greater 60 structurally diverse alternative that can support a wide range of different biological and pharmacologic properties, see p. 101, left col.  These formats may vary in size, arrangement, valencies, flexibility, and geometry of their binding modules as well as in their distribution and pharmacokinetics.  These bispecific antibody format is best chosen to match the proposed mechanisms of action and the specific clinical application, see p. 101, left col.  As such, one of ordinary skill in the art cannot ‘visualize or recognize’ the members of the genus to show that applicant has possession of the claimed invention at the time of filing.  
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences. 
For genus claims, an adequate written description of a claimed genus requires more than a generic statement of an invention's boundaries. A patent must set forth either a representative number of species falling within the scope of the genus or structural features common to the members of the genus. Kubin, Exparte, 83 USPQ2d 1410 (Bd. Pat. App. & Int. 2007); Ariad Pharms., Inc. v. Eli Lilly& Co., 598 F.3d 1336, 1350 (Fed. Cir. 2010).  
Therefore, only (1) a bispecific antibody that binds to PD-1 and GITR comprising a first heavy chain variable region, a second heavy chain variable region, a first light chain variable region and a second light chain variable region wherein the first heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 195, and wherein the second heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 317, wherein the first light chain variable region comprises the amino acid sequence of SEQ ID NO: 134, and wherein the second light chain variable region comprises the amino acid sequence of SEQ ID NO: 256, (2) the bispecific antibody wherein at least one VH and VL pair comprises opposite charged to facilitate pairing and wherein at least one CH1 and CL pair comprises a CH1 and CL substitution to facilitate pairing and wherein the VH region at Kabat position 39 is K and the VL at Kabat position 38 is E, a T192E in the first CH1 and N137K and S114A in the first CL and L143Q and S188V in the second CH1 and V133T and S176V in the second VL, (2) a composition comprising said bispecific antibody and a pharmaceutical acceptable carrier, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).  

Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that With respect to the VL/VH pairing, the application discloses four exemplary targets (OX40, GITR, PD-1, and PD-L1) with ninety-four different VL/VH pairs to those targets across three different antibody formats (Y shaped, tandem Fabs, and CODV). These numerous antibodies are recited in Tables 2, 3, and 4 are T1-T26, C1-C7, and Y1-Y61. Theses ninety-four binding proteins are representative of the full genus of binding proteins, which are structurally well characterized in the art. One of skill in the art is more than capable of visualizing the members of the genus, as any VL/VH pairing may be applied to the instantly claimed mutations that facilitate dimerization of two antibody chains.
With respect to the CH1/CL mutations, the application discloses numerous examples of antibodies with the elected mutations of K221E/K22D (CH1) and D122K/E123K (CL), including the elected antibody species (i.e., the combination of LC1, HCl, HC2 and LC2 sequences identifiable in Table 4 of antibody ID Y44). As shown in Table 11, antibodies designated Y44, Y47, Y48, Y50, Y51, Y53, Y54, Y56, and Y57 all have the “NN3” mutation set, which is the short-hand definition for the K221E/K22D (CH1) and D122K/E123K (CL) mutations (see paragraph [0324] of the published specification for the NN3 definition.
Accordingly, the instant claims are adequately described. Applicant respectfully requests reconsideration and withdrawal of the rejection.
	
	In respond, the specification discloses bispecific antibodies that bind to PD1 and OX40 (T10 to T11, T19, T20, T23, T24), or bispecific antibodies that bind to PD-L1 and OX40 (T12), or OX40 and PD-L1 (T13 to T14, T22, T26) or bind to OX40 and PD1 (T15, T21, T25) or bind to PD-L1 and OX40 (T16, T18) or CD40 and PD-L1 (T17).  However, the claims encompass any multispecific antigen-binding protein that binds to any targets.   
The specification does not describe any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to one or more target antigens or one or more target epitopes or structure common to members of the genus, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind that bind to that antigen (as held in Abbvie).  
Table 2 discloses amino acid sequences of select tandem Fab antibodies that bind to OX40 and GITR comprising LC-1, LC-2 fused to HC comprising the amino acid sequence of SEQ ID NO: 37, GITR (CH1; T192E, CK: N137K, S114A) x OX40 (CH1: L143Q, S188V; CK: V133T, S176V).
Table 3 discloses the amino acid sequence of the LC1, HC1, HC2 and CL2 sequences for the crossover dual variable (CODV).  Table 5 discloses trispecific CODV antibody that bins to OX40 x PD1 + GITR.
Tables 7-10 disclose anti-PD-1 x anti-OX40 Y shaped antibodies having the particular substitutions. 
When there is substantial variation within the genus, one must describe a sufficient variety of species of VH and VL to reflect the variation within the genus of Y-shaped antibodies, tandem Fab and crossover dual variable (CODV) that bind to all antigens.  The specification does not describe the common structure of VH and VL that bind to all antigens to enable one of skill in the art to "visualize or recognize" most members of the genus.
For these reasons, the rejection is maintained.   Amending independent claims of crossover dual variable antigen-binding protein that binds to OX40, PD1 and GITR, tandem Fab antigen-binding protein that bind to OX40 and GITR or PD-1 and OX40 would obviate this rejection. 



Claims 1-4, 7-8, 17-20, 23, 28 and 30-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a bispecific antibody that binds to PD-1 and GITR comprising a first heavy chain variable region, a second heavy chain variable region, a first light chain variable region and a second light chain variable region wherein the first heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 195, and wherein the second heavy chain variable region comprises the amino acid sequence of SEQ ID NO: 317, wherein the first light chain variable region comprises the amino acid sequence of SEQ ID NO: 134, and wherein the second light chain variable region comprises the amino acid sequence of SEQ ID NO: 256, (2) the bispecific antibody wherein at least one VH and VL pair comprises opposite charged to facilitate pairing and wherein at least one CH1 and CL pair comprises a CH1 and CL substitution to facilitate pairing and wherein the VH region at Kabat position 39 is K and the VL at Kabat position 38 is E, a T192E in the first CH1 and N137K and S114A in the first CL and L143Q and S188V in the second CH1 and V133T and S176V in the second VL, (2) a composition comprising said bispecific antibody and a pharmaceutical acceptable carrier, does not reasonably provide enablement for the claimed multispecific antigen-binding protein as set forth in claims 1-4, 7-8, 17-20, 23, 28 and 30-32. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims."
Claim 1 encompasses any multispecific antigen-binding protein comprising at least two VL regions respectively paired with at least two VH regions to form at least two antigen-binding sites and at least two CH1 regions respectively paired with two CL regions, wherein at least one CH1/CL pair comprises a CHI region comprising K221E and K228D mutations at Kabat positions 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing 
wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and
wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
Claim 2 encompasses any multispecific antigen-binding protein comprising:
a) a first light chain (LC1)/heavy chain (HC1) pair comprising:
 (1) a first VL region (VL1) paired with first VH region (VH1) to form a first antigen-binding site; 
(2) a first constant heavy chain region 1 (CH1-1) operatively linked to VH1 and a first constant light chain region (CL1) operatively linked to VL1; and 
(3) a first heterodimerization domain (HD1); and b) —a second light chain (LC2)/heavy chain (HC2) pair comprising: 
(4) a second VL region (VL2) paired with a second VH region (VH2) to form a second antigen-binding site; 
(5) a second constant heavy chain region 1 (CH1-2) operatively linked to VH2 and a second constant light chain region (CL2) operatively linked to VL2; and 
(6) a second heterodimerization domain (HD2); wherein HD1 and HD2 heterodimerize, wherein at least one or both of VL1 and VH1 pair and of VL2 and VH2 pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, wherein at least one or both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprises mutations to facilitate pairing, and wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] to facilitate pairing are different from the mutations in CH1-2 and CL2 to facilitate pairing.

Claim 3 encompasses the multispecific antigen-binding protein of claim 1, wherein at least one CH1 region is operably linked to a heterodimerization domain.

Claim 4 encompasses any multispecific antigen-binding protein comprising: 
four polypeptide chains, that form three antigen-binding sites, wherein 
a first polypeptide chain comprises a structure represented by the formula: VL2-L1-VL1-L2-CL1  [I], 
a second polypeptide chain comprises a structure represented by the formula: VH1-L3-VH2-L4-CH1-1-hinge-CH2-CH3 [II], 
a third polypeptide chain comprises a structure represented by the formula: 
VH3-CH1-2-hinge-CH2-CH3 [III], and 
a fourth polypeptide chain comprises a structure represented by the formula: VL3-CL2 [IV],
wherein: 
VL1 is a first immunoglobulin light chain variable domain; 
VL2 is a second immunoglobulin light chain variable domain; 
VL3 is a third immunoglobulin light chain variable domain; 
VH1 is a first immunoglobulin heavy chain variable domain; 
VH2 is a second immunoglobulin heavy chain variable domain; 
VH3 is a third immunoglobulin heavy chain variable domain; 
CL1 is a first immunoglobulin light chain constant domain; 
CL2 is a second immunoglobulin light chain constant domain; 
CH1-1 is a first immunoglobulin CH1 heavy chain constant domain; 
CH1-2 is a second immunoglobulin CH1 heavy chain constant domain; 
CH2 is an immunoglobulin CH2 heavy chain constant domain; 
CH3 is an immunoglobulin CH3 heavy chain constant domain; 
hinge is an immunoglobulin hinge region connecting the CH1 and CH2 domains; 
Fc comprises an immunoglobulin hinge region and CH2 and CH3 immunoglobulin heavy chain constant domains; and 
L1, L2, L3, and L4 are amino acid linkers,
wherein VH1 is paired with VL1, VH2 is paired with VL2, and CH1-1 is paired with CL1,
wherein the polypeptide of formula I and the polypeptide of formula II form a cross-over light chain-heavy chain pair,
wherein one or more cysteine residues are engineered into the one or more of VH1/VL1, VH2/VL2, and VH3/VL3 pairs to form one or more disulfide bonds,
wherein at least one or both of VL1 and VH1 pair and of VL2 and VH2 pair comprises opposite charged mutations that facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H,
wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, and
wherein one or both of the CH1-1 and CL1 domain pair and the CL2 and CH1-2 domain pair comprise mutations that facilitate pairing, 
wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] are different than the mutations in CH1-2 and CL2.

Claim 7 encompasses a multispecific antigen-binding protein comprising 
a) a first light chain (LC1)/heavy chain (HC1) pair comprising: 
(1) a first VL region (VL1) paired with first VH region (VH1) to form a first antigen-binding site; 
(2) a first constant heavy chain region 1 (CH1-1) operatively linked to VH1 and a first constant light chain region (CL1) operatively linked to VL1, and 
b) a second light chain (LC2)/heavy chain (HC2) pair comprising: 
(3) a second VL region (VL2) paired with a second VH region (VH2) to form a second antigen-binding site; and 
(4) a second constant heavy chain region 1 (CH1-2) operatively linked to VH2 and a second constant light chain region (CL2) operatively linked to VL2, wherein the C terminus of CH1-1 is operatively linked to the N terminus of VH2, wherein one or more cysteine residues are engineered into the one or both of VH1/VL1 and VH2/VL2 pairs to form one or more disulfide bonds, wherein one or both of the VL1 and VH1 pair and the VL2 and VH2 pair comprise opposite charged mutations that facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, wherein one or both of the CL1 and CH1-1 pair and the CL2 and CH1-2 pair comprise mutations that facilitate pairing, and wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] are different than the mutations in CH1-2 and CL2.
Claim 8 encompasses the multispecific antigen-binding protein of claim 2, wherein: 
CH1 comprises a T192E mutation and CL comprises N137K and $114A mutations; 
CH1 comprises L143Q and S$188V mutations and CL comprises V133T and S176V mutations; 
CH1 comprises T192E, L143Q and $188V mutations and CL comprises N137K, S114A, V133T and S176V mutations;
 CH1 comprises a K221E mutation and CL comprises a E123K mutation; 
CH1 comprises a K228D mutation and CL comprises a D122K mutation; CH1 comprises K221E and K228D mutations and CL comprises D122K and E123K mutations;
CH1 comprises a L143E, a L143D, a L143K, a L143R, or a L143H mutation, and CL comprises a S176E, a S176D, a S176K, a S176R, or a S176H mutation;
CH1 comprises a L124E, a L124D, a L124K, a L124R, or a L124H mutation, and CL comprises a V133E, a V133D, a V133K, a V133R, or a V133H mutation; and/or
VH comprises a Q39E, a Q39D, a Q39K, a Q39R, or a Q39H mutation, and VL comprises a Q38E, a Q38D, a Q38K, a Q38R, or a Q38H mutation, wherein the mutations are according to Kabat numbering. 
Claim 17 encompasses the multispecific antigen-binding protein of claim 2, wherein at least one CH1/CL pair comprises a CH1 region comprising K221E and K228D mutations at Kabat position 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing, and 
wherein when at least two CH1/CL pairs comprise a mutation set to facilitate pairing for two different VH/VL pairs, then the at least two CH1/CL pairs do not comprise same mutations, and 
wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
Claim 18 encompasses any antigen-binding protein comprising:
any antigen-binding domain; and a constant heavy chain CH1 region paired with a constant light chain CL region, wherein the antigen-binding domain selectively binds to a target antigen, and 
wherein the CH1 region comprises K221E and K228D mutations at Kabat position 221 and 228 of the CH1 and the CL region comprises D122K and E123K mutations at Kabat positions 122 and 123.
Claim 19 encompasses the antigen-binding protein of claim 18, wherein when two CH1/CL pairs comprise mutations to facilitate pairing for two different VH/VL pairs, the two CH1/CL pairs do not comprise same mutations.
Claim 20 encompasses the antigen-binding protein of claim 18, further comprising at least one VH/VL pair comprising opposite charged mutations to facilitate pairing, said opposite charged mutations comprising 
(1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and 
(2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region. 
Claim 23 encompasses the multispecific antigen-binding protein of claim 1, further comprising one or more cysteine residues engineered into one or several VH/VL pairs to form one or more disulfide bonds.
Claim 28 encompasses a pharmaceutical composition comprising a pharmaceutically acceptable carrier and the multispecific antigen-binding protein of claim 1.
Claim 30 encompasses the multispecific antigen-binding protein or antigen-binding protein of claim 1, comprising three HCDRs for each VH region and three LCDRs for each VL region, and further comprising binding specificity to any one or more target antigens or one or more target epitopes.
Claim 31 encompasses the multispecific antigen-binding protein of claim 7, wherein the CH1 region comprises K221E and K228D mutations at Kabat positions 221 and 228 and the CL region comprises D122K and E123K mutations at Kabat positions 122 and 123; and the VH comprises a Q39E, a Q39D, a Q39K, a Q39R, or a Q39H mutation, and the VL comprises a Q38E, a Q38D, a Q38K, a Q38R, or a Q38H mutation.
	Claim 32 encompasses the multispecific antigen-binding protein of claim 7, wherein at least one CH1/CL pair comprises CH1/CL mutations a CH1 region comprising K221E and K228D mutations at Kabat positions 221 and 228 and CL region comprising D122K and E123K mutations at Kabat positions 122 and 123 to facilitate pairing, and wherein at least one VH/VL pair comprises opposite charged mutations to facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H, and wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region.
	Claim 33 encompasses the multispecific antigen-binding protein of claim 1, wherein one or both VH regions comprise one or both of 44C and 105C mutations, and one or both VL regions comprise one or both of 100C and 43C mutations. 
The specification discloses bispecific antibodies that bind to OX40 and GITR (T1 to T9) comprise the particular amino acid substitutions in Table at p. 109-113.  The specification discloses bispecific antibodies that bind to PD1 and OX40 (T10 to T11, T19, T20, T23, T24), or bispecific antibodies that bind to PD-L1 and OX40 (T12), or OX40 and PD-L1 (T13 to T14, T22, T26) or bind to OX40 and PD1 (T15, T21, T25) or bind to PD-L1 and OX40 (T16, T18) or CD40 and PD-L1 (T17).  The bispecific IgG antibodies above comprise the particular combination of substitutions, see Table 2 at p. 109-113.  The specification further discloses trispecific CODV antibodies comprises four polypeptides wherein the first light chain comprises SEQ ID NO: 134, a first heavy chain comprises the amino acid sequence of SEQ ID NO: 195, a second light chain comprises the amino acid sequence of SEQ ID NO: 256 and the second heavy chain comprises the amino acid sequence of SEQ ID NO: 317, see Y44 at p. 176. 
However, the specification does not teach the structure, i.e., amino acid sequences of the heavy and light chain variable regions or the six CDRs that correlated with binding to one or more target antigens or one or more target epitopes or structure common to members of the genus, to enable one of skill in the art to make and use without undue experimentation.  
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  
Regarding mutations in the first and second CH1 domains and the first and the second CL domains, the specification discloses just T192E in the first CH1 domain, N137K and S114A in the first CL domain.  L143Q and S188V in the second CH1 domain and V133T and S176V in the second CL domains.  The specification discloses VH at position 39 is just lysine (K) and VL at position 38 is E, numbering according to Kabat.
However, the specification does not disclose K221E and K228D (CH1) mutations and D122K and E123K (CL) mutations.  There are insufficient in vivo working examples.  It is difficult to ascertain which proteins function as desired. 
Spiess (Molecular Immunology 67: 95-106, 2015; PTO 892) teaches a major challenge in developing BsAb drug is the selection of the molecular format from greater 60 structurally diverse alternative that can support a wide range of different biological and pharmacologic properties, see p. 101, left col.  These formats may vary in size, arrangement, valencies, flexibility, and geometry of their binding modules as well as in their distribution and pharmacokinetics.  These bispecific antibody format is best chosen to match the proposed mechanisms of action and the specific clinical application, see p. 101, left col. 
Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen, and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all bispecific IgG antibodies that bind to that antigen, the lack of guidance as to the binding specificity, the multispecific antibody format, it is unpredictable which multispecific antigen-binding protein and format are effective as a pharmaceutical composition for which application, such as treating which disorder or cancer.   
Therefore, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.

Applicant's arguments filed March 17, 2022 have been fully considered but they are not persuasive. 
Applicant’s position is that the application does in fact provide working examples of the elected mutation set designated NN3. See, for example, Table 11, which provides biophysical characterization of antibodies designated Y44, Y47, Y48, Y50, Y51, Y53, Y54, Y56, and Y57, each of which contains the NN3 mutation set.	Accordingly, the instant claims are adequately enabled. Applicant respectfully requests reconsideration and withdrawal of the rejection.

In response, the enablement requirement refers to the requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph that the specification describe how to make and how to use the invention. The invention that one skilled in the art must be enabled to make and use is that defined by the claim(s) of the particular application or patent, not just how to make, see MPEP 2164.  In this case, enablement is not enable how to use the claimed multispecific antigen-binding protein commensurate in scope with the claims. 
Table 11 discloses Y44 (PD1-CM1 x GITR-CM2-huIgG1-NN3), Y47 (TNF-CM1 GITR-CM2)-huIgG1-NN3), Y48 (TNF-CM1/CM3 x GITR-CM2/CM4)-huIgG1-NN3), Y50 (TNF-CM1 x OX40-CM2-huIgG1-NN3), Y51 (TNF-CM1/CM3 x OX40-CM2/CM4-huIgG1-NN3), Y54 (CD40-CM1 xPDL1-CM2-huIgG1-NN3), Y56 (CD3-CM1 x CD123-CM2-huIgG1-NN3) and Y57 (CD3-CM1/CM3 x CD123-CM2-huIgG1-NN3).   
However, the claims encompass any multispecific antigen-binding protein that binds to any targets.   
The specification does not teach the structure, e.g., amino acid sequences of the heavy and light chain variable region or the six CDRs that correlated with binding to one or more target antigens or one or more target epitopes or structure common to members of the genus, sufficient to enable one of skill in the art to make and use without undue experimentation. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (of record, Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al (of record, J Mol Biol. 2003 Nov 14;334(1): 103-118; PTO 892) found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen,  and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.   
Further, there are no in vivo working example.  It is unpredictable which undisclosed multispecific antigen-binding protein function as desired, e.g., pharmaceutical composition (claim 28). 
Spiess (of record, Molecular Immunology 67: 95-106, 2015; PTO 892) teaches a major challenge in developing BsAb drug is the selection of the molecular format from greater 60 structurally diverse alternative that can support a wide range of different biological and pharmacologic properties, see p. 101, left col.  These formats may vary in size, arrangement, valencies, flexibility, and geometry of their binding modules as well as in their distribution and pharmacokinetics.  These bispecific antibody format is best chosen to match the proposed mechanisms of action and the specific clinical application, see p. 101, left col. 
As such, it would require undue experimentation to obtain multispecific antigen-binding protein needed to practice the claimed invention.
For these reasons, the rejection is maintained.   Amending independent claims 1, 2, 3, 4, 7, 18 to provide binding specificity to the antigen-binding proteins would obviate this rejection. 

New ground of rejection necessitated by the amendment filed March 17, 2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over WO2017180913 publication (newly cited, published Oct 19, 2017; PTO 892) in view of Lewis et al (of record, Nat Biotechnology 32: 191-198, 2014; PTO 892) and US2018017787 (of record, Golay hereafter, published June 28, 2018, PTO 892) in view of 
Regarding claim 4, the WO2017180913 publication teaches:

    PNG
    media_image1.png
    725
    636
    media_image1.png
    Greyscale

The reference binding protein binds to different antigens or epitopes on the same antigen target, see para. [0123], [0124], [0165].  Examples of antigen targets include CD40, PDL1 (CD274), GITR, OX40, see para. [0188], [0268] to [0269], Table C, Table 5 and claims in particular.  
The WO2017180913 publication does not teach the multispecific antigen-binding protein wherein one or more cysteine residues are engineered into the one or more of VH1/VL1, VH2/VL2, and VH3/VL3 pairs to form one or more disulfide bonds,
wherein at least one or both of VL1 and VH1 pair and of VL2 and VH2 pair comprises opposite charged mutations that facilitate pairing, said opposite charged mutations comprising (1) a mutated residue in the VH region at Kabat position 39 selected from E, D, K, R, or H, and (2) a mutated residue in the VL region at Kabat position 38 selected from E, D, K, R, or H,
wherein the mutated residue in the VH region has an opposite charge from the mutated residue in the VL region, and
wherein one or both of the CH1-1 and CL1 domain pair and the CL2 and CH1-2 domain pair comprise mutations that facilitate pairing, 
wherein when both of CL1 and CH1-1 pair and of CL2 and CH1-2 pair comprise mutations to facilitate pairing, the mutations in CH1-1 and CL] are different than the mutations in CH1-2 and CL2.
However, Lewis teaches substitutions of the VH-VL interface such as Q38D in the VL and Q39K in the VH domains to facilitate VH and VL pairing in bispecific antibody, see entire document, p. 193, Figure 2, in particular.  Lewis teaches parental monoclonal antibodies incorporating these interfaces, when simultaneously co-expressed, assemble into bispecific IgG with improved heavy chain-light chain pairing, see abstract, in particular.  Bispecific IgGs generated with this approach exhibit pharmacokinetic and other desirable properties of native IgG, but bind target antigens monovalently.  As such, these bispecific reagents may be useful in many biotechnological applications, see abstract, in particular.  
Likewise, Golay teaches a method of making multispecific antibodies (Table 1) such as tetravalent IgG1-like bispecific antibody (BsAb) comprises substitutions in the CH1-CL interface such as T192E (Thr192Glu) in the CH1 of Mab1 and N137K (Asn137Lys) and S114A (Ser114Ala) in the CL domain of Mab1 as per claim 1, part (1) and/or L143Q (Leu143Gln) and L188V (Ser188Val) in the CH1 domain of Mab1 and V133T (Val133Thr) and S176V (Ser176Val) in the CL domain of Mab 1 to facilitate pairing between CH1 and CL, see p. 3203, Figure 2A, in particular.   The mAb1 CH1-CL mutations force the correct binding of the two different free light chains (CL-VL) to their respective VH-CH1 domains, see p. 3207, Discussion, in particular.  These mutations did not differ significantly with each other in terms of specificity and affinity for CD5 and HLA-DR or Fc functions, see p. 3207, right col.   Golay teaches the bispecific platform is generic and can be applied to any Ab couple.  Because the mutations introduced in the constant domains of CH1 and CL, it allows the rapid cloning of variable domains of different Abs into preformed cassettes, without the need for selection of best mutants in each case, see p. 3209, right col.
In view of the combined teachings of the references, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of the WO2017180913 publication, Lewis and Golay by including the in the  substitutions in the VH and VL interface such as Q38D in the VL and Q39K to facilitate correct pairing between VH and VL from at least two antibodies of Lewis and the substitutions in the CH1-CL interface such as T192E in the CH1 of Mab1 and N137K and S114A in the CL domain of Mab1 and/or L143Q and L188V in the CH1 domain of Mab1 and V133T and S176V in the CL domain to facilitate correct pairing between CL and CH1 domain in  the crossover dual variable (CODV) trispecific and/or trivalent binding protein of the WO2017/180913 publication to arrive at the claimed invention with a reasonable expectation, e.g., multispecific antigen-binding protein comprising four polypeptide chains that form three antigen binding sites.  
The person of ordinary skill would have had a reasonable expectation of success in combine the mutations in the CH1 and CL domain of Golay and the electrostatic/charge interaction between VH and VL of Lewis in the CODV multispecific IgG antibody of the WO20170913 publication because the modifications introduced in the VH and CH1 and/or VL and CL domains are complementary to each other.  
One of ordinary skill in the art would have been motivated to do so because Lewis teaches parental monoclonal antibodies incorporating these interfaces, when simultaneously co-expressed, assemble into bispecific IgG with improved heavy chain-light chain pairing, see abstract, in particular.  
One of ordinary skill in the art would have been motivated to do so because Golay teaches these mutations T192E in the CH1 and N137K and S114A in the CL domain of Mab1 and/or L143Q and L188V in the CH1 domain of Mab1 and V133T and S176V in the CL domain of the parent antibody can be applied to any Ab, and it allows the rapid cloning of variable domains of different Abs into preformed cassettes, without the need for selection of best mutants in each case, see p. 3209, right col..  
Further, the combination does not change the pairing between heavy and light chains comprising CH1 and CL domains of Golay. It merely improves the pairing between heavy and light chains comprising VH and VL of IgG multispecific crossover dual variable IgG of the WO2017/180913 publication.  
Likewise, “the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."' KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 {2007).
‘'The test of obviousness is not express suggestion of the cl aimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them."' See In re Rosselet 146 USPQ 183, 186 (CCPA 1965).
“There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art.,” Motorola, Inc, v. Interdigital Tech. Corn., 43 USPQ2d 1481, 1489 (Fed. Cir. 1997).
Accordingly, the claimed invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filling date of the claimed invention especially in the absence of evidence to the contrary.
Conclusion
The substitutions K221E and K228D in the CH1 region and a D122K and an E123K substitution in the CL region are free of prior art. 


No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644